Citation Nr: 1712339	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  10-13 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Josey, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1968 to November 1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The Veteran perfected a timely appeal of that decision.

This case was previously before the Board in October 2013 and in April 2016; each time it was remanded for Agency of Original Jurisdiction (AOJ) development.  The case has been returned to the Board at this time for further appellate review.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has claimed that he had noise exposure during military service, including exposure to artillery and other weapons fire during service in Vietnam.  The Veteran's service personnel records reflect that he was in an artillery unit while stationed in Vietnam.  The November 2008 VA audiological examination demonstrates that the Veteran has a current hearing loss disability.  However, there is not yet an adequate medical opinion of record discussing any nexus between the Veteran's current disability and the noise exposure in service.

The VA examiner opined in the November 2008 examination that the Veteran's hearing loss was not related to his service, basing her rationale upon the Veteran's separation examination showing normal hearing bilaterally.  The June 2016 addendum opinion by the same examiner rests upon the same rationale - that the Veteran's hearing was within normal limits at the time of separation.

The November 2008 and June 2016 opinions are inadequate, as neither opinion addresses whether the Veteran's bilateral hearing loss is directly related to military service, particularly his reported noise exposure therein.  The opinions both rely solely on the lack of any hearing loss during military service; however, a lack of any noted hearing loss in service is not fatal to a claim of service connection.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Board acknowledges that the October 2013 remand stated that the Veteran's entrance examination indicated a pre-existing left ear hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  However, in the most recent VA examination report from 2016, the examiner referenced the same entrance examination test results, and after converting those results from American Standards Association (ASA) to International Standards Organization (ISO) units of measurement, the examiner noted that the Veteran's hearing loss in the left ear would NOT meet the criteria for a hearing loss disability under 38 C.F.R. § 3.385.  Therefore, resolving any benefit of the doubt in favor of the Veteran, the Board finds the Veteran did not have pre-existing hearing loss noted in his left ear at the time of entrance into the military.  See McKinney v. McDonald, 28 Vet. App. 15 (2016).  Consequently, no opinion regarding aggravation is necessary regarding the left ear because no left ear hearing loss was noted upon the Veteran's entrance into hearing loss.  The Board notes this interpretation of the evidence is the most favorable to the Veteran.   

Therefore, the Board finds that a remand is necessary in order to obtain another VA opinion which addresses the above deficiencies.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).  The Board notes that the existence of a current hearing loss disability is not at issue in this case; therefore, the Board finds that a supplemental medical opinion, rather than a new VA examination, is appropriate.

On remand, any outstanding private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Wichita and Kansas City VA Medical Centers, and/or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Forward the claims file to an appropriate VA clinician.  After reviewing the claims file, the examiner is to provide the following opinion:

Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss is caused by acoustic trauma in service

The examiner must comment on any shifts of greater than 15 decibels in the left ear at 2000 and 3000 Hertz between entrance and separation examinations.  

The examiner should focus specifically on whether the noise exposure in service is the cause of any current hearing impairment.  Facts and medical principles relied on to arrive at an opinion should be set forth, including any principles relating to the possibility of a delayed onset of loss of acuity due to noise exposure in service.  In other words, if the examiner finds that the current hearing loss is not related to acoustic trauma in service solely because normal hearing was noted upon discharge, the examiner MUST explain the significance of normal hearing upon discharge and why this would preclude the current hearing loss from being related to acoustic trauma in service.

The examiner should also address the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology since onset and/or since discharge from service.

All opinions must be accompanied by an explanation.  The lack of hearing loss documented in service cannot, standing alone, serve as the basis for a negative etiology opinion.

3.  Following the above indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim for service connection for bilateral hearing loss.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

